            Case 1:20-cv-10017-ADB Document 7 Filed 02/05/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 JENNAYA BENNETT WERRA, a/k/a                     *
 JAMES BENNETT WERRA,                             *
                                                  *
                Plaintiff,                        *
                                                  *
                                                               C.A. No. 20-10017-ADB
                v.                                *
                                                  *
 STEVEN TOMPKINS, YOLANDA SMITH,                  *
 ZEZINHA MITCHELL, JENNIFER                       *
 SULLIVAN, CHRISTINA RUCCIO, and                  *
 NAPHCARE,                                        *
                                                  *
                Defendants.                       *

                                            ORDER

BURROUGHS, D.J.

       1.      Plaintiff’s Motion to Proceed In Forma Pauperis (ECF No. 2) is ALLOWED.

Pursuant to 28 U.S.C. §1915(b)(1), the Court assesses an initial partial filing fee of $38.63. The

remainder of the fee, $311.37, shall be collected in accordance with 28 U.S.C. §1915(b)(2).

       2.      The Clerk shall issue summonses for service of the complaint and shall send the

summonses, a copy of the complaint, and this Order to the plaintiff, who must serve the defendants

with these documents in accordance with Federal Rule of Civil Procedure 4(m).

       3.      The plaintiff may elect to have service made by the United States Marshals Service.

If directed by the plaintiff to do so, the United States Marshals Service shall serve the above-

referenced documents and this Order upon the defendants, in the manner directed by the plaintiff,

with all costs of service to be advanced by the United States. It is plaintiff’s responsibility to

provide the United States Marshal Service with all necessary paperwork and service information.

Notwithstanding Fed. R. Civ. P. 4(m) and Local Rule 4.1, the plaintiff shall have 90 days from the
          Case 1:20-cv-10017-ADB Document 7 Filed 02/05/20 Page 2 of 2




date of this Order to complete service.

So Ordered.
                                              /s/ Allison D. Burroughs
                                              ALLISON D. BURROUGHS
                                              United States District Judge
Dated: February 5, 2020




                                          2
